Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Formal Matters
Claims 3-5, 9-11, 16-19, 22-25, 30-32, and 34-49 are cancelled. Claims 1, 2, 6-8, 12-15, 20, 21, 26-29, and 33 are pending and under examination.  
Priority
The instant application claims priority from US provisional application 62/737,407 filed on 9/27/2018.  
Rejections Withdrawn
	The rejection under USC 102(a)(2) over Donnelly is withdrawn as the applicant has amended the claim to include limitations of a human subject having a respiratory disorder, which is not taught by Donnelly.  
	The rejection under USC 102(a)(1) over Costabile is withdrawn as the applicant has amended the claim to indicate that the first agent is an aminoglycoside or a tetracycline.  
	The rejection under USC 102(a)(1) over Dosler is withdrawn as the applicant has cancelled claim 47 rendering the rejection moot.  
	The rejections under USC 103 over Donnelly and over Donnelly and Page are withdrawn as the applicant has amended the claim to include limitations of a human subject having a respiratory disorder, which is not taught by Donnelly.  

New Rejection – As Necessitated by Applicant’s Amendments
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 is indefinite because it is dependent on cancelled claim 5.  It is unclear if applicant means it to be dependent on independent claim 1 or independent claim 2.  For the purpose of compact prosecution, claim 6 will be read as being dependent on instant claim 1.  
Applicant cancelled claim 5 without changing the dependency of claim 6.  
Maintained Rejection – Modified As Necessitated by Amendment
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
 
Claims 1, 2, 6-8, 12-15, 20, 21, 26-29, and 33 are rejected under 35 U.S.C. 103(a) as being unpatentable over Costabile et al (Molecular Pharmaceutics, 2015, volume 12, pages 2604-2617) and Baker US 2010/0092526.  
Costabile teaches inhaled niclosamide for therapy of Pseudomonas aeruginosa lung infection (title and abstract).  Costabile teaches concentrations of niclosamide of 2.5 to 10 micromolar (abstract and figure 9).  Costabile teaches lung infections in cystic fibrosis patients (abstract).  Costabile teaches inhaled niclosamide for therapy of Pseudomonas aeruginosa lung 
Costabile does not teach the inclusion of other antibiotics like aminoglycosides or tetracycline.  
   Baker teaches treating an infection of the lung in a subject with cystic fibrosis (abstract).  Baker teaches bacterial species including Pseudomonas aeruginosa, B. cenocepacia, Staphylococcus aureus, and others (paragraph 8).  Baker teaches antibiotics including aminoglycosides like tobramycin, gentamycin and others and tetracycline antibiotics (claims 7 and 29; and paragraphs 179 and 234).  Baker teaches multidrug resistant gram-negative bacteria (paragraph 427). 
When the drugs of the prior art are delivered to the infected lung, they will contact the bacteria within the lung.  
One of ordinary skill in the art at the time of instant filing would have combined teachings of the references that provide for uses of niclosamide (a salicylanilide) and aminoglycosides and/or tetracyclines to treat P. aeruginosa and other types of lung infections particularly in patients with cystic fibrosis (MPEP 2144.06).  There is a reasonable expectation of success in producing successful treatments for treating lung infections by the combined teachings of the references.  The amount and ratio of aminoglycoside would be adjusted based on the amounts of other antibacterial agents used in the formulation.

Response to Applicant’s Arguments over the USC 103 Rejection over Costabile and Baker
	Applicant argues that Costabile is primarily concerned with niclosamide nanocrystal formulations with a mere suggestion of antivirulence drugs are promising therapeutic options alone or in combination with antibiotics and that Costabile does not appear to provide any guidance to which antibiotics would be most useful.  Here, applicant is arguing the Costabile reference without considering the combined teachings of Baker in this rejection under USC 103.  Baker teaches types of antibiotics of the instant claims.  Both references teach treatment of lung bacterial infections (MPEP 2144.06).  
	Applicant argues that Baker does not remedy deficiencies of Costabile, but as indicated above, the references are combined based on the ability to treat lung bacterial infections.  That is, one of ordinary skill in the art would seek to combine the pharmaceutical agents of Costabile with Baker in order to provide lung infection treatments with added efficacy.  
	Applicant argues that there are synergistic results in the instant application.  It is indicated that these are more particular combinations than are presented in the instant claims (e.g. the salicylanilide is oxyclozanide) and the antibiotics are more specific (e.g. tobramycin, tetracycline).  The results also look to be concentration dependent (for example, see figures 4 and 8).  Applicant’s claims are not commensurate in scope with the data that applicant sees as unexpected.   Applicant may consider putting the claims to be commensurate in scope with the 
Applicant argues that the examiner is picking and choosing from lists, and thus, is arguing hindsight reconstruction.  In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  As explained above, since there is a motivation to combine the prior art references from the prior art, the examiner did not rely on hindsight reconstruction.  
	For these reasons, the rejection is maintained.  
Conclusion
	No claims are allowed.  
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK V STEVENS whose telephone number is (571)270-7080.  The examiner can normally be reached on M-F 9:00 am to 6:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on (571)272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.